 


109 HR 4903 IH: National Nurse Act of 2006
U.S. House of Representatives
2006-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4903 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2006 
Mrs. Capps introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to establish an Office of the National Nurse. 
 
 
1.Short titleThis Act may be cited as the National Nurse Act of 2006.  
2.Amending Public Health Service Act with respect to the Office of the National NurseTitle XVII of the Public Health Service Act (42 U.S.C. 300u et seq.) is amended by adding at the end the following section: 
 
1711.Office of the National Nurse 
(a)Establishment of officeThere is established within the Office of Public Health and Science an office to be known as the Office of the National Nurse, which shall be headed by an individual serving in a position to be known as the National Nurse. The Secretary shall appoint a registered nurse to serve in such position. The Secretary shall carry out this section acting through the National Nurse. 
(b)DutiesThe National Nurse shall— 
(1)carry out activities to encourage individuals to enter the nursing profession, including providing education on the distinct role of nurses in the health professions and examining nursing issues that would increase public safety, such as issues relating to staff levels, working conditions, and patient input; 
(2)carry out activities to encourage nurses to become educators in schools of nursing; 
(3)carry out activities to promote the public health, including encouraging nurses to be volunteers to projects that educate the public on achieving better health; and 
(4)conduct media campaigns and make personal appearances for purposes of paragraphs (1) through (3).  
(c)Annual priorities on achieving better health 
(1)In generalEach fiscal year the National Nurse shall designate four methods of achieving better health that will be given priority by the National Nurse in carrying out subsection (b)(3) (referred to in this subsection as annual health priorities). The National Nurse shall designate such priorities in consultation with the Surgeon General of the Public Health Service, the heads of the agencies of such Service, the States, and organizations that represent health professionals. 
(2)Community-based projects 
(A)In generalIn carrying out subsection (b)(3), the National Nurse shall make grants to nonprofit private entities to carry out projects for the purpose of educating the public on the annual health priorities, including outreach activities in settings such as schools, senior centers, and libraries. 
(B)State coordinators; nurse teamsIn making grants under subparagraph (A), the National Nurse shall provide for the following with respect to a State and particular communities in which activities under the grant will be carried out: 
(i)The designation of an individual to coordinate such activities within the State (referred to in this paragraph as the State coordinator). 
(ii)Under the guidance of the State coordinator, the formation of teams of nurses who volunteer to provide the education referred to subparagraph (A), which teams are diverse and representative in terms of educational level in the field of nursing and in terms of racial and ethnic minority groups. 
(iii)The collection in such communities, in accordance with criteria of the National Nurse, of data relating to the annual health priorities. 
(C)Media campaignsThe National Nurse shall ensure that media campaigns under subsection (b)(4) include media campaigns regarding the annual health priorities. 
(D)EvaluationsThe National Nurse shall, directly or through awards of grants or contracts, evaluate projects under subparagraph (A) to determine the extent to which the projects have been successful in carrying out the purpose described in such subparagraph. 
(E)Dissemination of informationThe National Nurse shall— 
(i)disseminate information obtained in the evaluations under subparagraph (D); and 
(ii)disseminate such other information obtained pursuant to projects under subparagraph (A) as the National Nurse determines to be appropriate.  
(d)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2006 through 2010. . 
 
